DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 6, 7, 8, 9, 14, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 objected under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
In [0038] of PG Pub of instant application US 2020/0057371, equation (9c) is:
[AltContent: oval]
    PNG
    media_image1.png
    69
    473
    media_image1.png
    Greyscale

The circled 
    PNG
    media_image2.png
    44
    34
    media_image2.png
    Greyscale
 should be 
    PNG
    media_image3.png
    42
    38
    media_image3.png
    Greyscale
.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chris A. Mack, "Line-edge roughness and the ultimate limits of lithography," from Mack).

Regarding claim 1, Mack teaches: a method of simulating a resist pattern that is formed through a step of radiating a radioactive ray having a wavelength of 300 nm or less to a resist film formed of a resist material along a target pattern (Page 3 - - 193 nm exposure), the method comprising:
(A) a step of calculating a latent image of a concentration of an active species in the resist film that has been radiated by the radioactive ray along the target pattern with respect to a radiation position of the radioactive ray (Page 12 - - blocked polymer latent image; Page 6 - - “the latent image of acid after exposure”);
(B) a step of calculating a change rate of the concentration with respect to the radiation position at an edge of the target pattern on the basis of the latent image (Page 12 & page 13, equation (42) - - the gradient perpendicular to the line edge, dm/dx, is a change rate of the concentration with respect to the radiation position);
(C) a step of calculating a probabilistic variation in the concentration at the edge of the target pattern (Page 1 & page 2, section 1 “Photon shot noise” - - statistical properties of photon emission; the probability that exactly n photons will be emitted P(n)) ); and
(D) a step of calculating a variation in pattern edge roughness from the change rate of the concentration and the probabilistic variation in the concentration (Page 13 & page 14 - - line edge roughness- an overall model).

Regarding claim 2, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: the resist material is a chemical amplification-type resist material including a photo-acid-generating agent and a quencher, and the active species in the step (A) is an acid (Page 4, section 3 - - PAG is a photo acid generator, acid; page 12 - - quencher)

Regarding claim 4, Mack teaches: a method of simulating a resist pattern that is formed through a step of radiating a radioactive ray having a wavelength of 300 nm or less to a resist film formed of a resist material along a target pattern (Page 3 - - 193 nm exposure), wherein the resist material includes a polymer protected by a protective group, and the resist pattern is formed by treating the resist film with a developer that dissolves the polymer deprotected (Page 12, section 8 “development”), the method comprising:
(A) a step of calculating a latent image of a concentration of the polymer in the resist film that is to be treated with the developer with respect to a radiation position of the radioactive ray, the polymer being the polymer protected by the protective group or the polymer deprotected (Page 12, section 8 “development”);
(B) a step of calculating a change rate of the concentration with respect to the radiation position at an edge of the target pattern on the basis of the latent image (Page 12 & page 13, equation (42) - - the gradient perpendicular to the line edge, dm/dx, is a change rate of the concentration with respect to the radiation position);

(D) a step of calculating a variation in pattern edge roughness from the change rate of the concentration and the probabilistic variation in the concentration (Page 13 & page 14 - - line edge roughness- an overall model).

Regarding claim 11, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: the change rate of the concentration and the probabilistic variation in the concentration are calculated from a calculation expression including:
a concentration of the polymer protected by the protective group (Page 12 - - “blocked polymer concentration (Δm*)” ) ; and
a reaction rate of deprotection of the polymer, as parameters (Page 13 - - “rate of reaction”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chris A. Mack, "Line-edge roughness and the ultimate limits of lithography," from “Proc. SPIE 7639, Advances in Resist Materials and Processing Technology XXVII, 763931 (25 March 2010)” (hereinafter Mack) in view of Carcasi et al. "Simulation and experimentation of PSCAR chemistry for complex structures" from “Proc. SPIE 10143, Extreme Ultraviolet (EUV) Lithography VIII, 1014329 (27 March 2017)” (hereinafter Carcasi).

Regarding claim 3, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: the active species in the step (A) is an acid (Page 4, section 3 - - acid).

But Mack does not explicitly teach: the resist material is a photosensitization chemical amplification-type resist material including a photo-acid-generating agent, a photosensitizer precursor, and a photodecomposable quencher.

However, Carcasi teaches: the resist material is a photosensitization chemical amplification-type resist material including a photo-acid-generating agent, a photosensitizer precursor, and a photodecomposable quencher (Abstract – “Photosensitized Chemically Amplified ResistTM (PSCAR)”, “photosensitizer precursor”; Page 3, Fig. 3 - - “photodecomposable base (PDB: active as a quencher)”).

Mack and Carcasi are analogous art because they are from the same field of endeavor.  They all relate to lithography simulation.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Mack, and incorporating a photosensitizer precursor, and a photodecomposable quencher, as taught by Carcasi.  

One of ordinary skill in the art would have been motivated to do this modification in order to get high sensitivity and low LER, as suggested by Carcasi (Abstract).

Regarding claim 10, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: the resist material includes a photo-acid-generating agent, a quencher (Page 4, section 3 - - PAG; Page 12, section 7 - - quencher).
the change rate of the concentration and the probabilistic variation in the concentration are calculated from a calculation expression including at least one of:
a concentration of the photo-acid-generating agent before radiation of the radioactive ray (Page 5, “initial PAG concentration G0”);
a concentration of the quencher before the radiation of the radioactive ray;
a reaction rate of generation of an acid from the photo-acid-generating agent by the radioactive ray (Page 13 - - “rate of reaction”);
a reaction rate of decomposition of the quencher by the radioactive ray;
a concentration of the photosensitizer precursor;
a reaction rate of generation of a photosensitizer by decomposition of the photosensitizer precursor;
a reaction rate of generation of an acid from the acid-generating agent by a radioactive ray having a wavelength of more than 300 nm in the presence of the photosensitizer; and


But Mack does not explicitly teach: the resist material includes a photosensitizer precursor.

However, Carcasi teaches: the resist material includes a photosensitizer precursor (Abstract – “photosensitizer precursor”).

Mack and Carcasi are analogous art because they are from the same field of endeavor.  They all relate to lithography simulation.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Mack, and incorporating a photosensitizer precursor as taught by Carcasi.  

One of ordinary skill in the art would have been motivated to do this modification in order to get high sensitivity and low LER, as suggested by Carcasi (Abstract).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chris A. Mack, "Line-edge roughness and the ultimate limits of lithography," from “Proc. SPIE 7639, Advances in Resist Materials and Processing Technology XXVII, 763931 Mack) in view of Kozawa et al. " Feasibility study of sub-10-nm half-pitch fabrication by chemically amplified resist processes of extreme ultraviolet lithography: I. Latent image quality predicted by probability density model" from “Japanese Journal of Applied Physics 53, 106501 (2014)” (hereinafter Kozawa).

Regarding claim 12, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: A method of optimizing a formulation of a resist material, wherein the resist material is intended to form a resist pattern through a step of radiating a radioactive ray having a wavelength of 300 nm or less to a resist film formed of the resist material along a target pattern, the method comprising:
calculating a variation in pattern edge roughness of the resist
pattern using the method according to Claim 1; and
recalculating the variation in pattern edge roughness by changing the formulation of the resist material or a radiation condition of the radioactive ray, and thereby concentration (Page 13 & page 14 - - line edge roughness- an overall model).

But Mack does not explicitly teach: selecting a formulation of the resist material from which a calculation result of a smaller variation in pattern edge roughness is obtained.

Kozawa teaches: selecting a formulation of the resist material from which a calculation result of a smaller variation in pattern edge roughness is obtained (Page 2, section 3 – “The quencher concentration, PEB time, and dissolution point were optimized for each exposure dose and each acid generator concentration to maximize the chemical gradient.” quencher concentration is a formulation of resist).

Mack and Kozawa are analogous art because they are from the same field of endeavor.  They all relate to lithography simulation.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Mack, and incorporating selecting a formulation of the resist material, as taught by Kozawa.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve lithography process, as suggested by Kozawa (Introduction).

Claim 13 is substantially similar to claim 12 and is rejected for the same reasons and rationale as above.

Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chris A. Mack, "Line-edge roughness and the ultimate limits of lithography," from “Proc. SPIE 7639, Advances in Resist Materials and Processing Technology XXVII, 763931 Mack) in view of Hansen US 2019/0317410 (hereinafter Hansen).

Regarding claim 16, Mack teaches all the limitations of the base claims as outlined above. 

Mack further teaches: A method of optimizing a radiation condition of a radioactive ray or a target pattern, the method comprising:
calculating a variation in pattern edge roughness of the resist pattern along an extension direction of the target pattern using the method according to Claim 1, thereby obtaining a calculation result of a variation in two-dimensional pattern edge roughness (Page 13 & page 14 - - line edge roughness- an overall model).

But Mack does not explicitly teach: optimizing at least one of the radiation condition of the radioactive ray or the target pattern on the basis of the calculation result.

However, Hansen teaches: optimizing at least one of the radiation condition of the radioactive ray or the target pattern on the basis of the calculation result ([0046] - - to redesign processes, such as illumination and patterning device pattern optimization).

Mack and Hansen are analogous art because they are from the same field of endeavor.  They all relate to lithography simulation.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Mack, and incorporating optimizing radiation or pattern, as taught by Hansen.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve lithography process, as suggested by Hansen ([0046]).

Claim 17 is substantially similar to claim 16 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/Primary Examiner, Art Unit 2116